Exhibit 10.64

 

SEPARATION AGREEMENT

AND RELEASE OF ALL CLAIMS

 

This Separation Agreement and Release of All Claims (“Agreement”) is made and
entered into by and between William F. Chiasson (“Chiasson”) and Levi Strauss &
Co., and its affiliated entities, including parent, subsidiary, and sister
corporations (collectively “LS&CO.”), together referred to as “the parties.”

 

In consideration of the covenants and promises contained in this Agreement and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows.

 

1. Separation from Employment. Chiasson has been employed by LS&CO. since August
17, 1998. Chiasson agrees that, effective December 5, 2003, he will cease to be
an employee of, or have any connection with, or claims against (apart from
vested pension benefits and the benefits of this Agreement) LS&CO. If asked,
Chiasson may respond to prospective employers that he resigned.

 

2. Separation Benefits. If Chiasson signs this Agreement and does not revoke it
pursuant to Section 24 below, he will receive the following benefits, which are
in addition to anything he is otherwise entitled to or has been paid by LS&CO.,
including but not limited to any accrued and unused vacation pay:

 

  (a) LS&CO. will pay to Chiasson by the tenth day after the Effective Date, as
defined by Section 23, the amount of $916,000, subject to federal and state
withholding, to be paid out in installments on the same payment schedule as
Chiasson received during his employment.

 

  (b) Chiasson will receive, in accordance with the LS&CO.’s Leadership Share
Plan Guidelines and subject to Board approval, his second and final payment
against his 2000 LS grant, subject to withholding of all required federal and
state taxes. The monetary value of this grant has not been made and payment is
not guaranteed in any particular monetary amount at this time.

 

  (c)

If Chiasson or his covered dependents timely elect to receive medical coverage
continuation under the Consolidated Budget Reconciliation Act of 1986 (“COBRA”),
LS&CO. will pay the same percentage of the monthly cost of the COBRA medical
coverage, as it paid for Chiasson’s medical coverage during his active
employment for up to the earlier of eighteen (18) months, or the date when
Chiasson obtains replacement coverage from another employer. During the period
of coverage subsidized by LS&CO., Chiasson will be responsible for payment of
the remainder of the cost of COBRA medical coverage, and for the full cost of
any dental or vision coverage he or any member of his family elects. Any failure
by Chiasson to pay his portion of coverage will result in termination of
continuation coverage. Any period of subsidized coverage shall be counted
towards the 18-month COBRA entitlement. After the Company-subsidized

 



--------------------------------------------------------------------------------

 

coverage period ends, Chiasson will be responsible for full payment of his
entire COBRA premium. Continuation of COBRA will not extend beyond the date on
which Chiasson becomes eligible for coverage under another group health plan
unless the new plan has a pre-existing condition limitation, or Chiasson is
entitled to Medicare. Chiasson agrees to promptly inform LS&CO. as soon as he
becomes covered by another employer.

 

  (d) Chiasson will not receive any benefits pursuant to the Levi Strauss 2003
Severance Benefits Plan or any other LS&CO. plan, or under US law. The benefits
provided to him by this Agreement are in lieu of and exceed any benefits to
which he might be eligible under any other Plan, scheme, or under US law.

 

3. Taxes. All separation payments will be treated as wages and will be subject
to withholding of applicable taxes and employee social security contributions
under United States and California law.

 

4. Payments on Separation from Employment. LS&CO. will pay Chiasson all of his
earned wages and any accrued and unused vacation on December 5, 2003.

 

5. Outplacement Services. Chiasson may use executive outplacement services for
up to eighteen (18) months from his separation date of employment, provided that
he commences using the service within one (1) month of December 5, 2003. If
Chiasson has not found employment within 18 months, Chiasson, in his sole
discretion, will have the option of exercising his rights to have an additional
six (6) months of outplacement paid for by LS&CO. In order to exercise this
extra coverage, Chiasson must send a written statement, by fax or by first class
mail to the Vice President, Compensation, Benefits & Administration at LS&CO.
All outplacement services shall be in accordance with the LS&CO. Transition
Services—Grade 9 and Above Executives, dated July, 2003, or the current plan at
the time.

 

6. Cooperation. In consideration for the separation payments set forth above in
Sections 2 and 5, Chiasson will fully cooperate with LS&CO. and its counsel as
it relates, in any way, to the following: the investigation requested by the
Audit Committee and conducted by George Newcombe of Simpson Thacher & Bartlett
LLP in connection with the reporting errors on LS&CO’s 1998 and 1999 tax
returns; the litigation and administrative matters that relate, in any way, to
the wrongful termination claim brought by former LS&CO. employees, Robert
Schmidt and Thomas Walsh; and, any other financial or tax-related issue or
matter that may arise as the subject of litigation or administrative inquiry,
which occurred during his tenure at LS&CO. as the Chief Financial Officer. Full
cooperation shall include, but not limited to, review of documents, attendance
at meetings, trial or administrative proceedings, depositions, interviews, or
production of documents to LS&CO. without the need of the subpoena process.

 

7. Indemnification. LS&CO. will defend Chiasson with respect to any claims
brought against Chiasson arising out of his employment at LS&CO., provided that
LS&CO. shall select defense counsel and control the defense, subject to the
consent of Chiasson, which consent shall not be unreasonably withheld. In the
event that Chiasson and LS&CO. cannot agree on the selection of defense counsel,
or on any decision with respect to the defense of a claim, including

 

2



--------------------------------------------------------------------------------

but not limited to any decision to settle a claim, LS&CO.’s duty to defend shall
cease, and Chiasson shall assume all defense costs from that time forward,
subject to later payment by LS&CO. if it is determined that LS&CO. owes Chiasson
a duty of indemnity that includes those costs. LS&CO. will indemnify Chiasson to
the extent permitted by LS&CO. Bylaws, and to greatest extent permitted by law,
under the laws of the State of Delaware, or the laws of the State of California,
as the case may be, without respect to conflicts of law principles, with respect
to any judgment, verdict, or order against Chiasson for conduct by Chiasson
which is within the course and scope of his employment as an employee of LS&CO.

 

8. Release by Chiasson. In consideration of the separation payments provided in
this Agreement, Chiasson, on behalf of himself, her successors, heirs,
administrators, executors, assigns, attorneys, agents and representatives, and
each of them, irrevocably and unconditionally waives, releases, and promises
never to assert against LS&CO., and its present and former parent companies,
affiliates, subsidiaries, officers, directors, present and former employees,
attorneys, insurers, agents, successors, and assigns, and each of them
(collectively “releasees”), any and all debts, claims, liabilities, demands, and
causes of action of every kind, nature and description he may have against
releasees, including all those arising out of or related to Chiasson’s
employment with, and termination from LS&CO., or any affiliate, or any other
claim of any kind arising from any act that occurred during Chiasson’s
employment with LS&CO. including the termination of employment contemplated by
this Agreement.

 

These claims include, but are not limited to, claims arising in any jurisdiction
in the world, including any claims under U.S. federal, state, or local statutory
or common law such as Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act of
1993, the Workers Adjustment and Retraining Notification Act, the California
Fair Employment and Housing Act; the California Civil Code, the California Labor
Code, the California WARN Act (Cal. Labor Code §§1400 et seq.), claims arising
under contract or any alleged breach of tort law; and claims arising out of any
law or public policy of the United States of America, the State of California,
or any other governmental entity.

 

Chiasson accepts the amounts to which he is entitled by virtue of this Agreement
as final settlement of accounts between the parties and declares expressly that,
subject to performance of this Agreement, neither LS&CO. nor any company
affiliated with LS&CO. - wherever located - will have any further obligations
vis-à-vis him. Chiasson confirms that he has no further rights or claims - and
to the extent relevant he knowingly and expressly waives any and all of such
rights and claims—against LS&CO. or any of its affiliates, wherever located and
under any applicable laws of any relevant jurisdiction, on the basis of the
employment relationship and/or the termination of the employment contract,
including (without limitation) with respect to salary, bonuses, commissions,
vacation pay, termination, discrimination, outplacement benefits, relocation
benefits, protection indemnities of any nature, any other indemnities or on any
other basis whatsoever.

 

Chiasson moreover expressly waives the right to invoke any factual or legal
error or any omission whatsoever pertaining to the existence and extent of her
rights.

 

Nothing in this Agreement constitutes a waiver of any pension or long term
incentive

 

3



--------------------------------------------------------------------------------

benefits legally vested as of November 30, 2003. Nothing in this Agreement
constitutes a waiver of Chiasson’s right to payment of funds allocated to his
participation in the Deferred Compensation Plan created January 1, 2003, which
funds shall be paid in a lump sum within sixty (60) days of his termination of
employment on December 5, 2003. Nothing in this Agreement shall constitute a
waiver of Chiasson’s eligibility to receive any payment under the Capital
Accumulation Plan (“CAP”) or Employee Investment Plan (“EIP”) applicable to the
LS&CO. fiscal year 2003. Chiasson acknowledges that he may withdraw funds from
his CAP or EIP account or leave them in the account, or contribute to the
account further, at his election, subject to the terms of the CAP or EIP.

 

9. No Existing Claims. Chiasson warrants that neither Chiasson nor his
successors, heirs, administrators, executors, assigns, attorneys, agents, or
representatives have (1) filed, or intend to file, any complaints, charges,
grievances, or lawsuits against releasees, or any other person or entity which
is released by this Agreement, with any federal, state, or other court or agency
in any jurisdiction inside or outside the United States, (2) commenced, or
intend to commence, any arbitration or other dispute resolution process, and
Chiasson for herself, his successors, heirs, administrators, executors, assigns,
attorneys, agents, and representatives, warrants that they will not do so at any
time hereafter, and that if any such other complaint, charge, lawsuit, or
arbitration has been filed, it will be immediately dismissed with prejudice.

 

10. Section 1542 Waiver. Chiasson waives all rights under California Civil Code
section 1542, and any similar statute or rule of decision in any other
jurisdiction. Section 1542 reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.”

 

By waiving all rights under section 1542, Chiasson acknowledges that this
release includes all claims, demands, or causes of action, attorneys’ fees and
costs that Chiasson may have against releasees. It is understood and agreed by
Chiasson that this Agreement waives Civil Code section 1542, and is a full and
final release, and that it will extinguish claims, demands and causes of action
that are known or unknown, foreseen, or unforeseen, anticipated or
unanticipated, of every kind, nature and character Chiasson may have against
LS&CO. as of the date Chiasson executes this Agreement.

 

11. No Admission of Liability. This Agreement is not an admission of liability
on the part of releasees, or any of their present or former directors, officers,
employees, shareholders, or agents. This Agreement is not an admission, directly
or by implication, that releasees, or any of them, has violated any law,
regulation, rule, or contractual right, or any other duty or obligation of any
kind, including any duty or obligation owed to or allegedly owed to Chiasson.

 

12. Confidentiality. Chiasson agrees that confidentiality is one of the most
important terms of this Agreement, and that the terms of this Agreement are a
private matter. Chiasson agrees that he has kept his negotiations with LS&CO.
confidential, and that he will not directly or

 

4



--------------------------------------------------------------------------------

indirectly divulge or disclose the terms of this Agreement to anyone subject to
the following exceptions;

 

  (a) Chiasson may disclose the terms of this Agreement as required by any
governmental agency or to comply with a lawfully-issued subpoena or court order;

 

  (b) Chiasson may disclose the terms of this Agreement to his spouse so long as
she is informed of Chiasson’s obligation to keep this Agreement confidential,
and promises to comply with the terms of the Agreement; and

 

  (c) Chiasson may disclose the terms of this Agreement to his tax advisors and
attorneys, but only to the extent that it is required for the rendering of
professional services, so long as the person is informed of Chiasson’s
obligation to keep this Agreement confidential prior to the disclosure of the
information, and promises to comply with the terms of the Agreement.

 

Chiasson further agrees that, unless required by law, or specifically authorized
by LS&CO. in advance, he will not directly or indirectly use or disclose to
others any information regarding any confidential or proprietary information or
trade secrets concerning LS&CO.’s business practices, market research, marketing
plans or strategies, new product plans, product projections, financial data or
information, product plans or product information, distribution information,
sourcing information, customer or vendor information, product marketing
campaigns or programs, information about LS&CO. personnel, or any other
information considered to be confidential by LS&CO. The parties agree, however,
that information will not be deemed confidential if (1) it was in the public
domain at or after the time communicated to Chiasson by a disclosure through no
fault of Chiasson; or (2) it was developed independently by Chiasson without any
relationship to his employment at LS&CO.

 

13. Return of Property. Chiasson agrees to account for and return within 14
business days of the Effective Date of this Agreement all LS&CO. property in his
possession or under his control. Chiasson agrees that payment of his separation
payments, enumerated in Paragraph 2 above, is contingent upon the receipt of
this LS&CO. property. “LS&CO. property” includes laptop computer, cellular
telephone, credit cards, identification badge, keys, customer lists, customer
information, samples, documents, including all forms of electronic documents,
samples, prototypes, software, calendars, and policy manuals.

 

14. Future Employment. Chiasson acknowledges that any employment or contractual
relationship he has had with LS&CO. terminates irrevocably effective December 5,
2003, and that as of that date, he has no further relationship in the future
with LS&CO., except as may arise out of this Agreement. Chiasson agrees to waive
any claim for reinstatement or rehire and not to seek employment in the future
with LS&CO. or any parent, subsidiary or affiliated company.

 

15. Attorneys’ Fees and Costs. The parties will bear their own fees and costs
incurred in connection with this Agreement.

 

16. Non-Assignment of Claims. Chiasson represents and warrants that he has not
assigned or otherwise transferred any interest in any claim that is the subject
of this Agreement.

 

5



--------------------------------------------------------------------------------

17. Advice of Counsel. In executing this Agreement, Chiasson acknowledges that
he has had the opportunity to consult with, and be advised by, an independent
lawyer of his choice, and that he has executed this Agreement voluntarily after
independent investigation, and without fraud, duress, or undue influence.

 

18. Ambiguities. Chiasson has reviewed this Agreement, and has had a full
opportunity to negotiate its contents. Chiasson expressly waives any common law
or statutory rule of construction that ambiguities are to be construed against
the drafter of the Agreement, and Chiasson agrees that the language of this
Agreement will be in all cases construed as a whole, according to its fair
meaning.

 

19. Integration. This Agreement constitutes a single, integrated written
contract expressing the entire agreement of the parties. It supersedes all prior
understandings and agreements, both oral and written. There is no other
agreement, written or oral, express or implied, between the parties with respect
to the subject matter of the Agreement. This Agreement may be modified only in a
writing that is signed by both an authorized representative of LS&CO. and
Chiasson.

 

20. Choice of Law. The parties agree that the formation, terms, and construction
of this Agreement are governed by the laws of the State of California, and where
applicable, of the United States.

 

21. Severability. If any provision of this Agreement is determined by any court
of competent jurisdiction to be illegal, invalid, or unenforceable, the
legality, validity, and enforce-ability of the remaining provisions will not be
affected.

 

22. Arbitration of Disputes. The parties agree that any dispute arising under
this Agreement will be submitted to mandatory binding arbitration pursuant to
the Employment Dispute Resolution Rules of the American Arbitration Association
in effect at the time of the dispute. The arbitration will be held in San
Francisco, California. The prevailing party in the arbitration, as determined by
the arbitrator, will be entitled to recover that party’s reasonable costs and
expenses, including reasonable attorneys’ fees and expert fees and costs,
incurred in connection with the arbitration proceeding.

 

23. Binding Effect. This Agreement will be binding upon, and will inure to the
benefit of, Chiasson’s heirs, executors, and administrators, if any, and will be
binding upon and will inure to the benefit of the individual or collective
successors and assigns of LS&CO., and all of its present and former directors,
officers, employees, shareholders, agents, and all persons acting by, through,
or in concert with any of them.

 

24. Notification of Rights Under the Older Workers Benefit Protection Act. The
following notification is contemplated by the Older Workers Benefit Protection
Act.

 

Chiasson will have 45 days starting from the termination of his employment on
December 5, 2003, in which to accept the terms of this Agreement, although he
may accept this Agreement

 

6



--------------------------------------------------------------------------------

at any time within those 45 days. Chiasson is advised to and has consulted with
an attorney about the Agreement. By signing this Agreement, Chiasson understands
that he is knowingly and voluntarily releasing his rights to pursue any claim
under the Age Discrimination in Employment Act, as well as other types of
claims. Chiasson acknowledges that this Agreement does not apply to any new
claims that may arise after the effective date of this Agreement.

 

To accept the Agreement, Chiasson must sign and date the Agreement and return it
to Fred Paulenich at LS&CO. Once Chiasson does so, he will have an additional
seven (7) days in which to revoke his acceptance. To revoke, Chiasson must send
to Fred Paulenich at LS&CO. a written statement of revocation by fax or by first
class mail. If Chiasson does not revoke, the eighth day after the date of his
acceptance will be the “Effective Date” of this Agreement.

 

Chiasson acknowledges that he has been informed in writing of the following
information:

 

  a) The business units affected by layoffs;

 

  b) The job titles and ages of all affected individuals in the affected
business units and the ages of all individuals in the same business units who
were not affected as of Chiasson’s termination date; and

 

  c) The eligibility requirements of the Levi Strauss & Co. Senior Executive
Severance Plan.

 

By signing this Agreement, Chiasson agrees that he will not pursue any claim
covered by it. If he breaks this promise, he agrees to pay LS&CO.’s costs and
expenses (including reasonable attorneys’ fees) related to the defense of any
claims other than claims under the Older Workers Benefit Protection Act (OWBPA)
and the Age Discrimination in Employment Act (ADEA). In spite of this Agreement,
he still retains the right to challenge the knowing and voluntary nature of this
Agreement under the OWBPA and the ADEA before a court, the Equal Employment
Opportunity Commission (EEOC), or any state or local agency permitted to enforce
those laws, and this release does not impose any penalty or condition for doing
so. Chiasson understands that nothing in this Agreement prevents his from filing
a charge or complaint with, or from participating in an investigation or
proceeding conducted by the EEOC or any state or local agency which can act as a
referral agency for the EEOC. Chiasson understands, however, that if he
successfully pursues a claim against LS&CO. under the OWBPA or the ADEA, LS&CO.
may seek to set off the amount of the severance pay and benefits that were paid
to his for signing the Agreement against any award he obtains. If he
unsuccessfully pursues a claim against LS&CO. under the OWBPA or the ADEA, then
LS&CO. may be entitled to recover its costs and attorneys’ fees to the extent
specifically authorized by federal law.

 

7



--------------------------------------------------------------------------------

The undersigned have read the foregoing Agreement, and accept and agree to the
provisions contained therein and hereby execute it voluntarily, and with full
understanding of its consequences.

 

Dated:

         

/s/    WILLIAM CHIASSON

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

           

WILLIAM F. CHIASSON

       

LEVI STRAUSS & CO.

Dated:

         

By:

 

/s/    ALBERT F. MORENO

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

               

ALBERT F. MORENO

           

Its

 

Senior Vice President & General Counsel

 

8